Citation Nr: 0729784	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-42 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to monetary assistance for the purchase of an 
automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1983 to February 1987, from November 1989 to April 1990, 
and from October 1994 to May 1997.  This matter is before the 
Board of Veterans' Appeal (Board) on appeal from a February 
2004 rating decision by the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2007, a 
Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

To warrant entitlement to automobile and adaptive equipment, 
the evidence must demonstrate a service-connected disability 
resulting in the loss, or permanent loss of use, of at least 
one foot or a hand; or, permanent impairment of vision in 
both eyes, resulting in (1) vision of 20/200 or less in the 
better eye with corrective glasses, or, (2) vision of 20/200 
or better, if there is a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of the visual field subtends an angular distance no 
greater than twenty degrees in the better eye.  38 C.F.R. 
§ 3.808 (2007).  The law also provides that a veteran may be 
entitled to only adaptive equipment if he has ankylosis of at 
least one knee or one hip due to service-connected 
disability.

The veteran contends that his entitlement is based on his 
service connected vision loss.  Service connection is in 
effect for bilateral uveitis with bilateral glaucoma; 
cataract, right eye; and detachment of the retina and status 
post cataract removal with light perception only, left eye.  
A 60 percent rating has been assigned for the veteran's 
bilateral eye disability.

In July 2006 a VA examiner concluded that the veteran's 
"decreased visual acuity and constricted visual field is 
more likely than not secondary to malingering."  The veteran 
testified at the hearing before the undersigned that the 
examiner had later "retracted" this statement; there is no 
record of such retraction in the claims folder, and 
development of this matter is necessary.

The veteran also testified that he was due to have his 
driver's license renewed in October 2007, and that he would 
likely be denied renewal.  As whether such renewal was made 
would be dependent on the veteran passing a vision test, it 
is relevant to this claim.

Finally, a current ophthalmologic examination to determine 
visual acuity with both confrontation and visual fields 
testing is necessary in order to properly evaluate the 
veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should confirm with the State 
of Ohio whether or not the veteran 
continues to maintain a valid driver's 
license in that state, to include whether 
or not his driver's license was renewed in 
October 2007 or thereabouts.  The response 
should be associated with the claims 
folder.

2.  The RO should whether or not the VA 
optometrist who conducted the July 2006 VA 
examination of the veteran has 
"retracted" her assessment that the 
veteran's "decreased visual acuity and 
constricted visual field is more likely 
than not secondary to malingering."  The 
circumstances of any retraction should be 
ascertained, and an explanation associated 
with the claims file.

3.  The RO should then arrange for the 
veteran to be examined by an 
ophthalmologist to determine the current 
severity of his service-connected 
bilateral eye disability.  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  Testing completed should 
include both by confrontation and visual 
field studies.  The examiner should 
specifically provide an opinion as to 
whether the veteran appears to be 
malingering, and should explain the 
rationale for all opinions given.

4.  The RO should then review the claim.  
If it remains denied, the RO should 
provide the veteran and his representative 
an appropriate supplemental statement of 
the case (SSOC) and give them the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

